DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimborn 4,756,672.
Trimborn discloses, regarding claim 1, a liquid ring pump manifold 1 comprising: at least one integrated spray nozzle 7, the at least one integrated spray nozzle 7 being configured to spray a liquid into the liquid ring pump manifold 1 (see Figs. 2-3, as well as col. 3, lines 13-27); Re claim 14, wherein the liquid ring pump manifold 1 is selected from the group of manifolds consisting of: a liquid ring pump inlet manifold 1; and a liquid ring pump outlet manifold.
Trimborn discloses, regarding claim 15, a liquid ring pump, comprising: a housing (combination of elements 1, 1’, and 13) defining a chamber therein (within 13); a shaft (see col. 3, lines 67-68) extending into the chamber; an impeller 14 fixedly mounted to the shaft; and a liquid ring pump manifold 1 comprising at least one integrated spray nozzle 7, the at least one integrated spray nozzle being configured to spray a liquid into the liquid ring pump manifold 1, the liquid ring pump manifold 1 being fluidly connected to the chamber (clearly shown in Figs. 1-3, also see col. 3, lines 13-27).

Claims 1, 4-5, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huse 3,642,384.
Huse discloses, regarding claim 1, a liquid ring pump manifold 16 comprising: at least one integrated spray nozzle 10, the at least one integrated spray nozzle 10 being configured to spray a liquid into the liquid ring pump manifold 16 (see Fig. 1, as well as col. 3, lines 16-27); Re claim 4, further comprising a first branch 11 through which fluid is configured to flow, the first branch splitting into multiple branches (see how 11 splits into 12 and 16 after valve 13 in Fig. 1) through which fluid is configured to flow, wherein the multiple branches include at least a second branch 12 and a third branch 16, Re claim 5, wherein the first branch 11 bifurcates into the second branch 12 and the third branch 16; Re claim 14, wherein the liquid ring pump manifold 16 is selected from the group of manifolds consisting of: a liquid ring pump inlet manifold 16; and a liquid ring pump outlet manifold.
Huse discloses, regarding claim 15, a liquid ring pump, comprising: a housing 15 defining a chamber therein (see Fig. 3); a shaft 39 extending into the chamber; an impeller 38 fixedly mounted to the shaft 39; and a liquid ring pump manifold 16 comprising at least one integrated spray nozzle 10, the at least one integrated spray nozzle 10 being configured to spray a liquid into the liquid ring pump manifold 16 (see Fig. 1, as well as col. 3, lines 16-27), the liquid ring pump manifold 16 being fluidly connected to the chamber (clearly shown in Figs. 1 and 3, also see col. 3, lines 16-27); Re claim 18, further comprising a first branch 11 through which fluid is configured to flow, the first branch splitting into multiple branches (see how 11 splits into 12 and 16 after valve 13 in Fig. 1) through which fluid is configured to flow, wherein the multiple branches include at least a second branch 12 and a third branch 16, Re claim 19, wherein the first branch 11 bifurcates into the second branch 12 and the third branch 16.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissell 4,498,844.
Bissell discloses, regarding claim 1, a liquid ring pump manifold 14a comprising: at least one integrated spray nozzle (see end of 24 in Fig. 7), the at least one integrated spray nozzle (end of 24) being configured to spray a liquid into the liquid ring pump manifold 14a (see col. 5, lines 59-63); Re claim 2, further comprising at least one socket in which the at least one integrated spray nozzle (24) is accommodated (clearly shown in Fig. 7); Re claim 3, wherein the at least one socket is integrally formed with the liquid ring pump manifold 14a (clearly shown in Fig. 7); Re claim 7, further comprising an integrated non-return valve 90, the integrated non-return valve 90 being configured to permit flow of fluid through the liquid ring pump manifold 14a in a first direction and to prevent or oppose flow of fluid through the liquid ring pump manifold in a second direction, the second direction being opposite to the first direction (see Fig. 9); Re claim 8, wherein the integrated non-return valve 90 comprises: an annular flange defining an opening; an object 92 movable between a first position and a second position, wherein in the first position the object is located away from the opening so as to not block the opening, and in the second position the object abuts the annular flange so as to block the opening (clearly shown in Fig. 9); Re claim 9, wherein the integrated non-return valve 90 further comprises a holder 96 configured to hold the object 92 when the object is in the first position, wherein the holder comprises at least one protrusion extending from an inner surface of the liquid ring pump manifold 14a (see Fig. 9); Re claim 10, wherein the liquid ring pump manifold 14a further comprises: an access port (see 90 in Fig. 9) configured to provide access to an interior of the liquid ring pump manifold 14a from outside of the liquid ring pump manifold; and a removable cover 94 configured to seal the access port so as to prevent fluid flowing from the interior of the liquid ring pump manifold 14a out of liquid ring pump manifold through the access port; Re claim 14, wherein the liquid ring pump manifold 14a is selected from the group of manifolds consisting of: a liquid ring pump inlet manifold; and a liquid ring pump outlet manifold (see Fig. 1).
Bissell discloses, regarding claim 15, a liquid ring pump, comprising: a housing (12, 14a, 14b) defining a chamber (within 12) therein (see Fig. 3); a shaft 20 extending into the chamber; an impeller 30 fixedly mounted to the shaft 20; and a liquid ring pump manifold 14a comprising at least one integrated spray nozzle (see end of 24 in Fig. 7), the at least one integrated spray nozzle (end of 24) being configured to spray a liquid into the liquid ring pump manifold 14a (see col. 5, lines 59-63), the liquid ring pump manifold 14a being fluidly connected to the chamber (clearly shown in Figs. 1 and 3); Re claim 16, further comprising at least one socket in which the at least one integrated spray nozzle (24) is accommodated (clearly shown in Fig. 7); Re claim 17, wherein the at least one socket is integrally formed with the liquid ring pump manifold 14a (clearly shown in Fig. 7);


Allowable Subject Matter
Claims 6, 11-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746